—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered May 5, 1994, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Upon the exercise of our factual review power, including consideration of the testimony of defendant’s alibi witness and the inconsistencies and inaccuracies in the People’s case pointed out by defendant, we find that the verdict was not against the weight of the evidence. The inconsistencies and inaccuracies in question may indicate that the complainant is a person susceptible to suggestion, but were at best tangential to the theft and the complainant’s unwavering identification of defendant as the thief. Complainant’s testimony was all the more credible given the witness’s prior acquaintanceship with defendant and ample opportunity to observe in well-lit conditions. The alibi witness, among other things, did not convincingly explain why defendant, who was just an acquaintance of hers, showed up at her apartment an hour before the theft and then stayed for six hours. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Tom, JJ.